                                                                                                                                                           ·;
                                                                                                                                                         I l.-
~=~;,;,;.;;==~=;;;;;;,;;;.;;.;=;;;;;c;~_;;,;;;;~==------------------...,,;.;
AO 245B (Rev. 02/08/2019):,:Judgment in a Criminal Petty Case (Modified)                                                                   Page 1 of 1



                                     UNITED STATES DISTRICT COURT
                                                SOUTHERN DISTRICT OF CALIFORNIA

                      United States of America                                     JUDGMENT IN A CRIMINAL CASE
                                      V.                                           (For Offenses Committed On or After November 1, 1987)


                       Ulises Davalos-Huitron                                      Case Number: 3:20-mj-20440

                                                                                   Dace! Gar ·
                                                                                  Defendant's Attar ey


REGISTRATION NO. 94679298

THE DEFENDANT:
                                                                                                                FEB 2 7 2020
                               l _o_f_C_o_m-"p_l_ai·_n_t_ _ _ _ _ _ _ _ _ _t--scro'cTILiEEAiiiK~,uii .si'r.0Ri1s~TiiRfe1c1:Tciomua'ciRTffi,l'~-+-
   pleaded guilty to count(s) __
 [;gJ
                                                                                              N DISTR C OF CALIFORNIA
 D was found guilty to count(s)                                                 BY                                           DEPU_TY__,__
   after a plea of not guilty.
   Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
Title & Section                    Nature of Offense                                                                 Count Number(s)
8:1325                             ILLEGAL ENTRY (Misdemeanor)                                                       1

 •      The defendant has been found not guilty on count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
 •      Count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ dismissed on the motion of the United States.

                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:
                                   /
                                 1
                                G TIME SERVED                                • _________ days
 [;gJAssessment: $10 WAIVED IZJ Fine: WAIVED
 IZJ Court recommends USMS, ICE or DRS or other arresting agency return all property and all documents in
 the defendant's possession at the time of arrest upon their deportation or removal.
 •   Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of naine, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                               Thursday, February 27, 2020
                                                                               Date of Imposition of Sentence


                                                                                 ht&~
                                                                               HONORABLE F. A. GOSSETT III
                                                                               UNITED STATES MAGISTRATE JUDGE


Clerk's Office Copy                                                                                                           3 :20-mj-20440
